

115 HR 6844 IH: No Early Release for Fentanyl Traffickers Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6844IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mrs. Blackburn introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit awarding credit toward service of sentences for
			 satisfactory behavior for certain drug offenses.
	
 1.Short titleThis Act may be cited as the No Early Release for Fentanyl Traffickers Act. 2.Credit toward service of sentence for satisfactory behaviorSection 3624(b) of title 18, United States Code, is amended by adding at the end the following:
			
 (5)No credit may be awarded under this subsection to any prisoner who is serving a term of imprisonment for a violation of section 401(b)(1)(A)(vi) of the Controlled Substances Act (21 U.S.C. 841).. 
		